Citation Nr: 1409705	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nasal polyposis and sinusitis (a nasal condition), to include as due to asbestos exposure.

2.  Entitlement to service connection for allergic rhinitis (claimed as allergies), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a nasal condition and allergic rhinitis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Preliminarily, the Board notes that after the November 2011 Travel Board hearing, the undersigned Veterans Law Judge left the record open for 60 days to allow the Veteran to submit any additional evidence or information, particularly, a medical opinion from the Veteran's VA treating physician, Dr. C.  To date, there is no indication any additional evidence was received.  Regardless, as the Board is remanding this case for further development, the Veteran is reminded to submit and/or identify any additional evidence or information not currently of record.

The Veteran maintains that the nasal condition and allergic rhinitis are due to asbestos exposure while stationed aboard the Barnegat Lightship.  During the November 2011 Travel Board hearing, he explained that he was exposed to asbestos in connection with his duties of decommissioning the Barnegat Lightship for five months in late 1966 and early 1967.  The Veteran also suggested that he was exposed to asbestos in his sleeping quarters, explaining that he slept aboard the ship during those five months.  He has submitted a web article, which discusses the Barnegat Lightship.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  

To this end, the RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed diseases, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

In light of the medical evidence, the Veteran's contentions and testimony, and article submitted, the Board finds that further development is necessary to assist in corroborating the claimed asbestos exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate VCAA letter addressing claimed asbestos exposure.

2. Contact the service department and/or any other appropriate source to assist in determining whether the Veteran worked in areas and performed duties where he would have been exposed to asbestos aboard the Barnegat Lightship during his service in the Coast Guard in August 1963 to July 1967.  Specifically, consider the Veteran's contention of asbestos exposure in connection with his alleged duties of decommissioning the Barnegat Lightship and in his sleeping quarters aboard the Barnegat Lightship, as well as the article submitted regarding the Barnegat Lightship.

3. Then, after undertaking any other additional development deemed necessary, to include a VA examination, readjudicate the Veteran's claims of service connection for a nasal condition and allergic rhinitis, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


